Title: [Diary entry: 21 July 1786]
From: Washington, George
To: 

Friday 21st. Mercury at 76 in the Morning—80 at Noon—and 80 at Night. A little cloudy in the Morning but clear afterwards and not so warm as it had been. Mr. Calvert & Son went away very early in the Morning. After breakfast Colo. Bland and my self road to my Plantations at Muddy hole and in the Neck. At the first found the grd. was too

wet for Plowing and that 4 other shocks of rye from another part of the field had been threshed, which yielded rather better than 7½ bushels of clean grain. At the other I examined the shocks of Flax wch. seemed to be tolerably dry, & in good order—but I directed the Overseer to keep an attentive watch upon them, and the Oats; & open & dry them if they appeared to need it; and to get both as soon as he could to the Barn. Having finished cutting the meadows in the Neck, the farmer & two or three hands remained there to make the Hay, whilst Six cutters came over & cut down the orchard grass at the House which had been stripped of the head (for the seed) on or about the first instant. It may be remarked of this grass, and it adds to the value of it, that it does not turn brown at the bottom, after it heads, nor does the stubble appear dry when it is cut, as that of Timothy. Consequently the aftermath is more valuable, and the Second growth quicker. Whether this effect is natural to the grass, or has been produced by having had the seed taken from it, is not altogether certain, but the first is much more probable; because Timothy would, before it should have approached the same state of maturity, have been quite brown & rusty at bottom, which was not the case with the Orchd. Grass when the seed was taken from it, nor at any time since and is an evidence that it will wait longer after it is fit for the Scythe than timothy without injury. It also appeared by some that had been mixed with, and grown near to the clover wch. was cut about the 7th. or 8th. of June that it vegetates much quicker after cutting, that [than] Timothy does.